Dismissed and Memorandum Opinion filed August 26, 2004








Dismissed and Memorandum Opinion filed August 26,
2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00299-CR
____________
 
KRISTINA ELIZABETH GONZALEZ, Appellant
 
V.
 
THE STATE OF
TEXAS, Appellee
 

 
On Appeal from the
County Court at Law No. 4
Fort Bend County,
Texas
Trial Court Cause No. 104,285
 

 
M E M O R A N D U M   O P I N I O N
After a jury trial, appellant was convicted of the offense of
misdemeanor theft and sentenced on March 25, 2004, to 30 days in the Fort Bend
County Jail, with the sentence probated for 6 months, and 40 hours of community
service.  On August 16, 2004, a supplemental
clerk=s record was filed, which contains an
order, signed by the trial court on May 28, 2004, granting appellant a new
trial and setting aside the conviction of March 25, 2004. 




Because the judgment on appeal has been set aside, this
appeal is moot.  Accordingly, the appeal
is ordered dismissed.
 
PER CURIAM
Judgment rendered and Memorandum
Opinion filed August 26, 2004.
Panel consists of Justices
Anderson, Hudson, and Frost.
Do Not Publish C Tex. R. App. P. 47.2(b).